 

BASi (Bioanalytical Systems Inc.) Annual Incentive Bonus Plan Version Dated
02/13

 

This Annual Incentive Bonus Plan (the “AIBP”), dated as of February 7, 2013 has
been adopted by the Board of Directors of Bioanalytical Systems Inc. (BASi)
having its principal office at 2701 Kent Ave., West Lafayette, IN 47906 (the
“Company”).

 

1.PURPOSE

 

The purpose of the BASi Annual Incentive Bonus Plan (the “AIBP”) is to motivate,
retain and reward employees of the Company for their continued service and
progress towards goals.

 

2.DEFINITIONS

 

“Applicable Year” means the fiscal year in respect of which the Annual Incentive
Bonus, if any, has been earned.

 

“Annual Incentive Bonus” means, with respect to each Participant, an amount
equal to the product of (i) such Participant’s Target Bonus, (ii) the Business
Payout Factor, (iii) such Participant’s Individual Performance Factor and (iv)
in Participant’s first year of employment, such Participant’s pro-ration, if
any.

 

“Base Salary” means, with respect to each Participant, actual wages or salary
without regard to overtime, car allowances or bonuses. Wages or salary earned
while on Family and Medical Leave are not part of Base Salary for purposes of
computing the Annual Incentive Bonus.

 

“Board” means the Board of Directors of the Company.

 

“Business Payout Factor” means, with respect to any Applicable Year, a factor
reflecting the Company’s performance with respect to a financial target. The
financial target chosen at the time of adoption of the AIBP is EBITDA. This
target is subject to change by the Board in future Applicable Years, at the
discretion of the Board.

 

a)if the Actual EBITDA is greater than or equal to the EBITDA Threshold but less
than or equal to the EBITDA Target, then the Business Payout Factor is the
Actual EBITDA divided by EBITDA Target;

 

b)if the Actual EBITDA is greater than the EBITDA Target, but less than the
EBITDA Maximum, then the Business Payout Factor is the product of (i) Actual
EBITDA divided by the EBITDA Target and (ii) 1.1;

 

c)if the Actual EBITDA is greater than the EBITDA Maximum, then the Business
Payout Factor is 1.50.

 

Page 1

 

 

BASi (Bioanalytical Systems Inc.) Annual Incentive Bonus Plan Version Dated
02/13



 

“Business Performance Factor” means the percent achievement of the financial
Target, the numerator of which is the Actual financial target achieved and the
denominator of which is the Target financial metric.

 

“Cause” means, with respect to a Participant, (a) the Participant engages in
gross misconduct or gross negligence in the performance of such Participant’s
duties for the Company or any of its subsidiaries, (b) the Participant embezzles
assets of the Company or any of its subsidiaries, (c) the Participant is
convicted (including a plea of guilty or nolo contendere) of a felony involving
moral turpitude, (d) the Participant’s breach of any restrictive covenant in
such Participant’s employment agreement, if any, and any other written agreement
between the Participant and the company, or (e) the Participant’s willful and
material failure to follow the lawful and reasonable instructions of the Board,
which in each such case (except with regard to (c)), is not cured within a
reasonable period of time after receipt of notice.

 

“Change in Control” means the “persons” (as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) or “groups” (as defined in
the Section 13(d) and 14(d) of the Exchange Act) that, as of the Effective Date,
are the direct and indirect beneficial owners (as defined in Rule 13d-3 under
the Exchange Act) of all of the outstanding voting securities of the Company
entitled to vote generally in the election of directors cease to beneficially
own, in the aggregate, 50% or more of such outstanding voting securities.

 

“Change in Control Payment Date” means a date within 30 days of the effective
date of a Change in Control.

 

“Individual Performance Factor” means, with respect to a Participant, the score
between 0% and 110% resulting from a review of the Participant’s achievement of
goals in the Applicable Year.

 

“Participant’s Pro-ration” means,

 

a)     in the event a Participant begins employment after the start date of the
Applicable Year, a fraction is used in the calculation of the Annual Incentive
Bonus Plan, the numerator of which is the number of days that the Participant
has been employed by BASi in such Applicable Year as calculated from the
Participant’s employment date to the last day of the Applicable Year and the
denominator of which is 365.

 

b)     or if a Change in Control occurs prior to the end of any Applicable Year,
a fraction is used in calculation of the Annual Incentive Bonus Plan, the
numerator of which is the number of days that have transpired in such Applicable
Year up to and including the effective date of the Change in Control, as
applicable, and the denominator of which is 365.

 

 

Page 2

 

 

BASi (Bioanalytical Systems Inc.) Annual Incentive Bonus Plan Version Dated
02/13



 

“EDITDA” means earnings before interest, taxes, depreciation, amortization, and
stock option costs, without giving effect to receipt of extraordinary income or
payment of extraordinary expenses as determined by the Compensation Committee of
the Board of Directors.

 

“Actual EBITDA” means with respect to any Applicable Year, the Company’s EBITDA
as determined by reference to the Company’s audited financial statements and as
adjusted by action of the Compensation Committee of the Board to exclude the
effect of extraordinary income or payment of extraordinary expenses, if any;
provided, however, that in the event a Change in Control occurs prior to the end
of any Applicable Year, the Company’s EBITDA shall be determined with reference
to the Company’s unaudited quarterly financial statements as of the close of the
quarter immediately preceding the effective date of the Change in Control;
provided further, that in the event a Change in Control occurs during the first
fiscal quarter of any Applicable Year, Actual EDITDA will be deemed to be the
EDITDA Target for the Applicable Year. Actual EBITDA is EBITDA as reported which
includes a deduction for the Actual Annual Incentive Bonus Payout.

 

“Plan EBITDA” means with respect to any Applicable Year, the Company’s budgeted
EBITDA as reviewed and accepted by the Board annually. Plan EBITDA includes a
deduction for a total Company budgeted amount of Annual Incentive Bonus Payout.

 

The Threshold, Target and Maximum EBITDA dollars, with respect to any Applicable
year, are included in Appendix A.

 

“Threshold EBITDA” means, with respect to any Applicable Year, the minimum
EBITDA which must be achieved before an AIBP payout is accruable. .

 

“Target EBITDA” means, with respect to any Applicable Year, the Plan EBITDA .

 

“Maximum EBITDA ” means, with respect to any Applicable Year, the maximum EBITDA
on which an AIBP Business Payout factor will be computed. “Effective Date of a
Change in Control” means the date on which the transaction is closed which
results in a Change in Control.

 

“Target Bonus” is the product of (i) the Participant’s Base Salary and (ii) a
percent as determined by the Board. Participants will be notified in writing of
their Target Bonus percentage as well as their Individual Goals.

 

Page 3

 

 

BASi (Bioanalytical Systems Inc.) Annual Incentive Bonus Plan Version Dated
02/13



 

3.ELIGIBILITY AND PARTICIPATION

 

The Board, in its sole discretion, shall determine which employees of the
Company shall become Participants. Each Participant will be notified in writing
of his or her Participation in the Plan. The Board may, from time to time, amend
the Participants included in the Annual Incentive Bonus Plan; provided, however,
that the Board may not make any amendment that would adversely affect any
Participant without such Participant’s prior knowledge The Master List for all
Participants’ shall be kept on file by the Company.

 

4.ANNUAL INCENTIVE BONUS PLAN

 

The Annual Incentive Bonus Plan accrues to the Participant upon the completion
of the Company’s annual audit for the Applicable Year. Subject to the provisions
of Section 5 below, each Participant shall be paid his or her Annual Incentive
Bonus Plan, if any, in two lump sum cash installments on the second pay period
in February and the second pay period in March; provided, however, that in the
event of a Change in Control, amounts payable under the Plan, including any
prorated Annual Incentive Bonus payout for the Applicable Year in which the
Change in Control occurs, shall be paid in full on the Change in Control Payment
Date.

 

5.TERMINATION OF EMPLOYMENT/FORFEITURES

 

If, prior to completion of the audit of the Applicable Year, a Participant
resigns from employment with the Company without Good Reason or the Company
terminates such Participant’s employment for Cause, the Participant shall
forfeit any unpaid portion of his or her Annual Incentive Bonus.

 

6.ADMINISTRATION

 

The plan shall be administered by the Board, which shall have full authority to
interpret the Plan, to establish rules and regulations relating to the plan, and
to make all other determinations and take all other actions necessary or
appropriate for the proper administration of the Plan. The Board’s
interpretation of the Plan, and all actions taken within the scope of its
authority, shall be final and binding on the Company, its stockholders,
Participants and beneficiaries.

 

7.DESIGNATION OF BENEFICIARY

 

A Participant may designate a beneficiary or beneficiaries who, in the event of
the Participant’s death prior to the payment of the Annual Incentive Bonus Plan
hereunder, shall receive payment of the Annual Incentive Bonus Plan subject to a
Pro-ration the numerator of which is the number of days in which a Participant
was employed within the Applicable Year and the denominator of which is 365.
Such designation shall be made by the Participant on a form prescribed by the
Board. The Participant may, at any time, change or revoke such designation. A
beneficiary designation, or revocation of a prior beneficiary designation, will
be effective only if it is made in writing on a form provided by the Company,
signed by the Participant and received by the Company’s Senior Human Resources
Director. If the Participant does not designate a beneficiary or the beneficiary
dies prior to receiving the Annual Incentive Bonus payable under the Plan, such
amount shall be paid to the Participant’s estate.

 

Page 4

 

 

BASi (Bioanalytical Systems Inc.) Annual Incentive Bonus Plan Version Dated
02/13



 

8.AMENDMENT AND TERMINIATION

 

The Board may amend, modify or terminate this Plan, in whole or in part, at any
time and from time to time. Notwithstanding the foregoing, if any provision of
the Plan contravenes Section 409A, the Company may reform the plan or any
provision hereof to maintain to the maximum extent practicable the original
intent of the provision without violating the provisions of Section 409A.

 

9.MISCELLANEOUS PROVISIONS

 

(a)This Plan is completely voluntary on the part of the Company. No employee or
other person shall have any claim or right to participate in this Plan other
than as provided hereunder. Neither the establishment of this Plan, nor any
action taken hereunder, shall be construed as giving any Participant any right
to be retained in the employ of the Company or shall affect the terms and
conditions of any Participant’s employment with the Company.

 

(b)A Participant’s right and interest under the Plan may not be assigned or
transferred, except as provided in Section 7 hereof, and any attempted
assignment or transfer shall be null and void.

 

(c)The Plan shall be unfunded. Any payments made hereunder shall be paid from
the general assets of the Company. The Company shall not be required to
establish any special or separate fund, or to make any other segregation of
assets, to assure payment of the Annual Incentive Bonus.

 

(d)The Company shall have the right to deduct from all amounts paid under the
Plan any applicable taxes or other amounts required by law to be withheld.

 

 

The Plan shall be construed, interpreted and governed in accordance with the
laws of the State of Indiana without reference to rules relating to conflicts of
law.

 

Page 5



